Citation Nr: 0946618	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-39 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to accrued benefits based on deceased mother's 
entitlement to an earlier effective date for the grant of 
Dependency and Indemnity Compensation (DIC), to include based 
on clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1945 to December 
1947, from March 1948 to August 1952, and from June 1955 to 
January 1970.  He died in June 1981, and the Veteran's widow 
was awarded DIC benefits based upon service connection for 
the cause of the Veteran's death.  She died in September 
2003.  The appellant and moving party in this case is the 
daughter of the Veteran and his widow; the daughter is also 
the executrix of the estate of the Veteran's widow.

The appellant and moving party seeks payment of retroactive 
DIC benefits in this case, pursuing two avenues of 
entitlement.

The matter of entitlement to accrued benefits is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 administrative decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO subsequently 
readjudicated the matter and issued a new December 2004 
administrative decision.  A notice of disagreement was 
received in August 2005.  A substantive appeal was received 
in November 2006.  

The appellant and moving party also has presented argument 
which appears to assert clear and unmistakable error (CUE) in 
a prior Board decision.  The appellant's claim comes before 
the Board based on CUE motions she filed in August 2005 and 
December 2006.  The Board observes that the appellant's 
contentions identify RO rating decision issued during the 
course of the appeal of the accrued benefits issue.  The 
appellant's contentions clearly are assertions of CUE in with 
respect to the effective date assigned for an award of DIC to 
the Veteran's widow.  The only VA action in effect which 
assigned the challenged effective date was the Board's May 
30, 2001 decision.  A reasonable interpretation of the 
appellant's CUE motions is that they relate to the Board's 
May 30, 2001, decision which assigned an effective date for 
DIC.  


FINDINGS OF FACT

1.  In a May 30, 2001, decision, the Board assigned an 
effective of July 26, 1990, for an award of DIC benefits to 
the Veteran's widow; this decision was not appealed.

2.  The Veteran's widow died in September 2003.

3.  The moving party was not a party to the Board's May 30, 
2001, decision.

4.  The Veteran's widow did not have a claim for VA benefits 
pending at the time of her death.


CONCLUSIONS OF LAW

1.  The moving party does not have legal standing to secure a 
review of the Board's May 30, 2001, decision on the basis of 
clear and unmistakable error (CUE).  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400-1401 (2009).

2.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 
do not apply to a motion to revise a prior Board decision on 
the basis of clear and unmistakable error because such a 
motion is not a claim for VA benefits, but a collateral 
attack on a prior final decision.  Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc).  A CUE determination is one 
solely of law, and the matter is determined on the basis of 
the record as it existed at the time of the decision in 
issue.  The matter of the appellant's standing is also 
determined by the law applicable to the case and not on any 
information or evidence that may be developed.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

With regard to the matter of entitlement to accrued benefits, 
the claim also is being denied as a matter of law as no claim 
was pending at the time of the Veteran's widow's death.  
Therefore, no further development under the VCAA is 
warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law).

Analysis

The appellant in this case is the Veteran's adult daughter 
("daughter"), who is the executrix of the estate of the 
Veteran's widow ("widow").  The appellant seeks revision of 
the effective date assigned for a past award of DIC to the 
widow and, in turn, requests that any newly established 
retroactive benefits be paid to the widow's estate.

Prior to her death, the Veteran's widow was awarded DIC 
arising from a grant of service connection for the cause of 
the Veteran's death.  The effective date assigned for that 
award was July 26, 1990, as established by a Board decision 
dated May 30, 2001.  The May 30, 2001, Board decision was 
based on analysis expressly contemplating the undisputed fact 
that the Veteran and his widow were Nehmer class members.

With respect to claims governing effective dates for service 
connection for diseases presumed to have been caused by 
herbicide or Agent Orange exposure, VA has issued a special 
regulation to implement orders of a United States District 
Court in the class action of Nehmer v. United States 
Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see 
also Nehmer v. United States Veterans Administration, 
712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. 
United States Veterans Administration, 32 F. Supp. 2d. 1175 
(N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans 
Administration of the Government of the United States, 284 
F.3d 1158 (9th Cir. 2002) (Nehmer III).  Specifically, a 
Nehmer class member is a Vietnam Veteran who has a covered 
herbicide disease.  See 38 C.F.R. § 3.816(b)(1).  Covered 
herbicide diseases include lung cancer.  38 C.F.R. 
§§ 3.816(b)(2), 3.309(e).  Under 38 C.F.R. § 3.816, there is 
a limited exception to the statutory provisions governing the 
assignment of effective dates for Vietnam Veterans who have a 
covered herbicide disease.  See 38 C.F.R. § 3.816.

The widow's entitlement to retroactive benefits under the 
Nehmer case law and regulations was adjudicated and a final 
determination was made by the Board in its May 30, 2001, 
decision.  This decision was not appealed and is now final.  
See 38 U.S.C.A. § 7104.  The Board found that an effective 
date of July 26, 1990, was warranted.  The Board also 
specifically found that no earlier effective date was 
warranted.  The appellant in this case does not contend that 
any retroactive benefits awarded under the terms of the final 
May 30, 2001, Board decision currently are unpaid.  Rather, 
the appellant seeks to establish entitlement to retroactive 
benefits that were denied in the final May 30, 2001, Board 
decision.

Clear and Unmistakable Error (CUE)

As noted in the Introduction, the daughter has referred to 
CUE in various rating decisions currently on appeal.  The 
Board notes, however, that it is reasonably clear that the 
intent of the contentions is to revise the effective date for 
the DIC award granted in the Board's May 30, 2001, decision.  
The Board sympathetically construes the appellant's 
contentions as asserting that its May 30, 2001, decision 
contains CUE.

A decision by the Board is subject to revision on the grounds 
of CUE.  If the evidence establishes such error, the prior 
decision shall be reversed or revised.  38 U.S.C.A. 
§ 7111(a).  A review to determine whether CUE exists in a 
final Board decision may be initiated "upon request of the 
claimant" or by a party to that decision.  38 U.S.C.A. 
§ 7111(c); 38 C.F.R. § 20.1400(a).  A party means any party 
to the proceeding before the Board that resulted in the final 
Board decision which is the subject of the motion for review.  
38 C.F.R. § 20.1401(b).

In the present case, the moving party was not a party to the 
Board's May 30, 2001, decision.  The widow was the appellant 
in that decision.  She died in September 2003.  Consequently, 
the moving party in the present appeal has no legal standing 
to secure a review of the Board's May 30, 2001, decision on 
the basis of CUE because she was not a party to that 
decision.  38 U.S.C.A. § 7111(c); 38 C.F.R. §§ 20.1400(a), 
20.1401(b); see generally Haines v. West, 154 F.3d 1298 (Fed. 
Cir. 1998) (holding that a Veteran's CUE claim under section 
38 U.S.C. § 5109A asserting CUE in a disability determination 
of the Secretary under 38 U.S.C. Chapter 11 does not survive 
the Veteran's death).

The daughter suggests, however, that particular legal 
provisions pertaining to Nehmer class members may provide 
standing for her to raise CUE contentions as the executrix of 
the widow's estate.  The Board finds that the law does not 
support this position.  In Haines, the Federal Circuit 
addressed whether a Veteran's survivor, even an heir to a 
Veteran's estate, had standing to request a revision of a 
prior decision on the basis of CUE under section 38 U.S.C. 
§ 5109A when the prior decision affected the Veteran and the 
Veteran was the claimant.  The Federal Circuit held in Haines 
that only the Veteran in that case (as the claimant involved 
in the prior decision) could request a revision of the prior 
decision affecting him on the basis of CUE.  The Federal 
Circuit also held in Haines that survivors are limited to 
seeking benefits under the accrued benefits provision.  The 
Federal Circuit in Haines analyzed 38 U.S.C.A. § 5109A 
concerning 'Revision of decisions on grounds of clear and 
unmistakable error.'  The Federal Circuit also explained that 
subsection (c) of 38 U.S.C.A. § 5109:

... provides that the 'review may be instituted ... 
upon request of the claimant.'  Thus, by the 
express terms of the statute, a survivor has no 
standing to request review of a decision affecting 
the disability benefits of a Veteran on the ground 
of CUE; the survivor is not the disability 
benefits claimant.

Haines v. West, 154 F.3d 1298, 1301 (Fed. Cir. 1998).

In pertinent part, the language of 38 U.S.C.A. § 7111(c) 
authorizes the claimant to initiate review on the basis of 
CUE, just as in the language of 38 U.S.C.A. § 5109A.  In the 
case currently before the Board, the executrix of the widow's 
estate seeks revision of a Board decision on the basis of 
CUE.  The Board decision challenged by the appellant is one 
in which the widow was the affected claimant.

The Board does not find, and the appellant has not 
identified, any legal authority for placing the estates of 
Veterans' deceased widows in a better position than the 
estates of deceased Veterans with regard to legal standing to 
revise determinations of a deceased claimant's VA benefit 
entitlements.  In Pelea v. Nicholson, 497 F.3d 1290 (Fed. 
Cir. 2007), the Federal Circuit held that the right of a 
Veteran's widow to pursue a claim for DIC benefits terminated 
at her death.  The Federal Circuit found in Pelea that there 
was no suggestion that the statute gave the widow the right 
to seek such compensation after her death or allowed her 
estate to continue to press her claim for a benefit she 
sought but had not yet been awarded before she died.  The 
Federal Circuit also found that it was unlikely that Congress 
would have given Veterans lesser benefits under the parallel 
Veterans' disability benefits statute, which terminates 
Veterans' claims at death, than Veterans' widows.  See Pelea 
v. Nicholson, 497 F.3d 1290, (Fed. Cir. 2007).  

The estate of the Veteran's widow has no standing to raise 
the claim of CUE without an identified exception to the 
principles of law discussed above.  The daughter essentially 
has cited provisions of 38 C.F.R. § 3.816(f) and suggested 
that such an exception in that regulation supports her legal 
standing in this appeal.  The Board does not find, however, 
that 38 C.F.R. § 3.816(f) or any identified provision of law 
provides standing for the daughter to seek revision of the 
Board's May 30, 2001, decision on the widow's DIC claim.

The Board notes that 38 C.F.R. § 3.816 provides some specific 
exceptions pertaining to Nehmer class members.  Among others, 
38 C.F.R. § 3.816(f) provides for payment of benefits to 
survivors or estates of deceased beneficiaries.  The 
regulation states, " If a Nehmer class member entitled to 
retroactive benefits ... dies prior to receiving payment of any 
such benefits, VA shall pay such unpaid retroactive benefits 
to the first individual or entity listed below."  38 C.F.R. 
§ 3.816(f)(1).  The section goes on to list eligible payees 
in order of priority, including "The class member's 
estate."  38 C.F.R. § 3.816(f)(1)(iv).

Section 3.816 makes it clear that these provisions create an 
exception to "certain" of the otherwise applicable accrued 
benefits regulations.  Section 3.816 explains that "[t]he 
provisions of 38 U.S.C. 5121(c) and § 3.1000(c) requiring 
survivors to file claims for accrued benefits do not apply to 
payments under this section."  The accrued benefits 
provisions that are addressed in this exception specifically 
are those that require a qualifying claim for accrued 
benefits be filed within one year of the date of death.  This 
exception is characterized expressly by the language of the 
regulation as the "Inapplicability of certain accrued 
benefit requirements."  See  38 C.F.R. § 3.816(f)(2).  
Therefore, only the limited specific exception pertaining to 
the filing of a claim is expressed or implied by this 
provision.  The other regulations governing accrued benefits 
and survivor's claims beyond those "certain" requirements 
specifically addressed in this exception remain applicable.

Section 3.816 further explains that this exception "applies 
only to awards of disability compensation or DIC for 
disability or death caused by a disease listed in paragraph 
(b)(2) of this section."  38 C.F.R. § 3.816(g).  The law 
thus provides that retroactive DIC benefits determined to be 
due to a Nehmer class member may be paid to the class 
member's estate in the event of death before the payment is 
made and such payment may be made without the requirement of 
filing an accrued benefits claim.  It does not follow, and 
there is no suggestion in the legal authority, that the usual 
rules of finality and CUE assertions are excepted for the 
estate of a Nehmer class member.

The Board finds nothing in these provisions granting the 
estate of a Nehmer class member a special avenue to pursue 
payment of benefits (through an earlier effective date for 
DIC) that were determined not to be due in an unappealed 
final Board decision in which the Nehmer class member was a 
party.  In general, the estate or survivors of the recipient 
of VA benefit payments lacks standing to revise, through 
assertions of CUE, final Board decisions that determined the 
benefits due to that deceased beneficiary.

The law appears to preclude a collateral CUE claim brought by 
a survivor or the estate, seeking revision of the DIC 
benefits awarded to the Veteran's widow, when no CUE claim 
had been raised by the Veteran's widow during her lifetime.  
None of the specific exceptions for Nehmer class members 
under 38 C.F.R. § 3.816, including the absence of a 
requirement of filing an accrued benefits claim, provides 
standing for the Veteran's daughter (or the estate of the 
Veteran's widow) to raise the CUE claim in this case when no 
such CUE claim was pending at the time of the Veteran's 
widow's death.

Consequently, the moving party in the current appeal has no 
legal standing to secure a review for clear and unmistakable 
error in the May 30, 2001, Board decision as she was not a 
party to that decision.  38 U.S.C.A. § 7111(c); 38 C.F.R. 
§§ 20.1400(a), 20.1401(b); see generally Haines v. West, 154 
F.3d 1298 (Fed. Cir. 1998).  Accordingly, the Board does not 
have jurisdiction to adjudicate the merits of the motion.  38 
U.S.C.A. § 7104(a).

Accrued Benefits

In seeking payment of benefits based upon the DIC awarded to 
the Veteran's deceased widow, the Veteran's daughter must 
rely upon survivors' access to benefits under 38 U.S.C.A. 
§ 5121 and 38 C.F.R. § 3.1000, as modified by the specific 
exceptions for Nehmer class members under 38 C.F.R. § 3.816.  
These provisions may permit the Veteran's daughter to raise a 
CUE claim for accrued benefit purposes if there was a 
corresponding claim for VA benefits pending at the time of 
the death of the Veteran's widow.  38 C.F.R. § 3.1000.  In 
order for a claimant to be entitled to accrued benefits, the 
deceased beneficiary "must have had a claim pending at the 
time of his [or her] death for such benefits or else be 
entitled to them under an existing rating decision."  Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998)).  By statute, 
entitlement to accrued benefits must be based on evidence in 
the file at the time of death, or evidence, such as VA 
records, deemed to be of record at that time.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 Vet. App. 
483 (1994).

In this case, the Board's May 30, 2001, decision was never 
appealed in the subsequent period of more than two years 
prior to the death of the Veteran's widow.  There also was no 
claim for VA benefits pending at the time of the widow's 
death.  The Board's May 30, 2001, decision determining the 
effective date of the DIC award subsumed any prior claims on 
that issue.  Therefore, any prior claims were no longer 
pending and the Veteran's widow had no claims pending at the 
time of her death.  As such, to the extent that the Veteran's 
daughter seeks retroactive DIC benefits in this case through 
an accrued benefits claim, that claim must be denied.


ORDER

Because the moving party lacks legal standing to secure a 
review of the Board's May 30, 2001, decision on the basis of 
clear and unmistakable error (CUE), the motion for such 
review is dismissed.

Entitlement to accrued benefits is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


